DETAILED ACTION
This action is in response to the claims filed 12 April, 2021 for application 15/888,102 filed 2 February, 2018. Currently claims 1-7 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US publication number US20190212981A1, hereinafter Park. Further in view of Kim et al “NeuroTrainer: An Intelligent Memory Module for Deep Learning Training” hereinafter, Kim.

Regarding claim 1
Park teaches A heterogeneous processor architecture ( ¶ 0002 line 1-2 “ “The inventive concepts relate to neural network processing units [plural and not limited to being identical]”) for integrating a convolutional neural network (CNN) ( ¶ 0032 line 3-5 “The neural network …may be implemented by a neural network processing unit”, ¶ 0034 “the neural network… may include [a] convolutional neural network”) for integrating a recurrent neural network (RNN) (¶ 0034 “the neural network… may include [a] recurrent neural network”) a single high- performance, low-power chip (¶ 0005 “suitable for… low-power and high performance embedded systems [ System on a Chip] ”) comprising: an on-chip integrated circuit (¶ 0002 “neural network processing units … and a system on chip [integrated circuit] including the same”) including a CNN/RNN (¶ 0034 line 6-7 “The DNN may include, but is not limited to, convolutional neural networks,… Recurrent neural networks”) a processor configured to operate, operator for processing the CNN/RNN (Abstract “The neural network processing [operator] unit may perform a computation based on one or more instances of input data and a plurality of weights”, ¶ 0039 line 1-2 “Each of the neurons may be processed by a neural processing unit (or a PE)”) and an operation controller for performing control (Fig 5. & ¶ 0060 line 1 “The controller 130 may perform general control operations on the neural processing units”) a single memory for storing data which is to be used by the operators (¶ 0053 line 1 “Referring to FIG. 5, the NPU 100 may include data random access memory (data RAM)” ¶ 0097 "The memory subsystem 1010 [ a single memory] may include RAM 1012 and a storage 1014. The RAM 1012 and/or the storage 1014 may store instructions to be executed by the processing unit 1050 and data to be processed") 
wherein the CNN operator and the RNN operator share the single memory(Figure 13 
    PNG
    media_image1.png
    397
    591
    media_image1.png
    Greyscale
as shown in the figure the processing unit that consists of RNN/CNN operators share the access to the same single memory subsystem.) an interface for externally exchanging data (¶ 0096 line 1-2 “As illustrated in FIG. 13, the mobile computing device 1000 may include… and a network interface”) and a data bus through which data moves between constituent elements (¶ 0028 line 1 “The majority of techniques for connecting IPs involve a connection method based on a system bus.”) wherein a fully-connected layer (Fig2 depicts a fully connected layer) constituting the CNN performs data processing by sharing the RNN operator.  (Fig 5, In Fig 5. The CNN and RNN operator share the same memory, in order for the CNN to do an operation it should be accessing memory shared by the RNN operator.) 
Park does not explicitly teach, wherein the on-chip integrated circuit is configured to process both the CNN operator and the RNN operator simultaneously 
	Kim however, when addressing issues related to in memory accelerators for building scalable efficient deep neural networks teaches, wherein the on-chip integrated circuit is configured to process both the CNN operator and the RNN operator simultaneously (Introduction ¶06 “Moreover, NeuroTrainer …demonstrate ability to train different types of benchmark networks (CNN, RNN, and CNN + RNN)” Examiner notes a mixed CNN+RNN network is implicitly capable of processing RNN and CNN operations on chip during a training epoch, or simultaneously.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention incorporate the heterogeneous NeuroTrainer architecture to train a mixed neural network as taught by Kim to the disclosed invention of Park.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “A programming model and supporting Kim abstract)


Regarding claim 7
The rejection of claim 1 is incorporated, and further:
	Park teaches wherein the CNN operator and the RNN operator share the operation controller, the data bus, and the interface. (Fig 5 in part with Fig 13) In Fig. 5, the CNN operator and RNN operator share the memory and controller. Fig. 5 in combination with Fig. 13 depicts the sharing of the processing unit 1050 with a data bus 1090 and a network interface 1070.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim in view of Chen et al. US publication number US20170169567A1, hereinafter Chen.
Regarding claim 2
	The rejection of claim 1 is incorporated, and further:
Park/Kim does not appear to explicitly teach wherein the CNN operator processes input data through a hybrid segmentation scheme of combining an image segmentation scheme and a channel segmentation scheme.
Chen, when addressing issues related to neural networks, teaches wherein the CNN operator processes input data (¶ 0036  line 19-20 “may be trained using a learning module such as a convolutional neural network” training necessitates the use of input data)  through a hybrid segmentation scheme of combining (Fig 2A Before the input is fed into the CNN the image is separated by channel and segmented into patches) an image segmentation scheme (¶ 0036  line 29-33 “patches [segmentations] are formed around cell or image structures that are identified and labeled by a user…the labeled patches … may be used a inputs into the learning module”) and a channel segmentation scheme. (¶ 0036 line 21-22 “The training image or images may be the image of each individual channel from unmixing [segmentation]”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to modify Park/Kim’s CNN operator to processes input data through a hybrid segmentation scheme of combining an image segmentation scheme and a channel segmentation scheme as taught by Chen to the disclosed invention of Park/Kim.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide automatic detection of elements in a multi-channel image in Park's disclosed system (Chen ¶ 0011)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim in view of Kang et al. “A Dynamic Fixed-Point Representation for Neuromorphic Computing Systems”, hereinafter Kang.
Regarding claim 3
	The rejection of claim 1 is incorporated, and further:
Park/Kim does not appear to explicitly teach wherein a length of an integer part and a length of a fractional part in the CNN operator are fixed in the same layer and are dynamically varied in different layers.
However, Kang, when addressing issues related to neural network compression, teaches wherein a length of an integer part and a length of a fractional part in the CNN operator (Section 2 line 1-4 “In a fixed-point representation, a real number x is represented as an integer x˜ with m = s + t bits where m is the word length, s is the number of integer bits (including the sign bit) and t is the number of fractional bits.”) are fixed in the same layer (Section 3 line 1-3 “the dynamic fixed-point format is applied on a per layer basis. In other words, all the weights in a layer share a common scaling factor”) and are dynamically varied in different layers. (Section 2 line 7-9 “the scaling factor can change depending on the values to be represented, it will be called dynamic” although fixed on a per layer basis the factor can vary in different layers)
Park/Kim’s processor to have a length of an integer part and a length of a fractional part in the CNN operator are fixed in the same layer and are dynamically varied in different layers as taught by Kang to the disclosed invention of Park/Kim.
One of ordinary skill in the arts would have been motivated to make this modification in order to efficiently improve the performance of deep neural networks while limiting the memory size of weight parameters in a network (Kang Abstract)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim in view of Taesik et al. “Speeding up Convolutional Neural Network Training with Dynamic Precision Scaling and Flexible Multiplier Accumulator”, hereinafter Taesik.
Regarding claim 4
	The rejection of claim 1 is incorporated, and further:
Park/Kim does not appear to explicitly teach wherein the CNN operator automatically changes a length of an integer part and a length of a fractional part by detecting an overflow coefficient and an underflow coefficient.
However, Taesik, when addressing issues related to neural network compression, teaches wherein the CNN operator automatically changes a length of   (Section 3.2 line 1-2 “we describe how <IL, FL>s [integer, fractional part] for round layers and learnable parameters are scaled during the training.”) by detecting an overflow coefficient (Section 2 line 9-11 “With dynamic fixed-point format, we can maximize the bit utilization by minimizing IL [integer part] enough not to overflow [overflow coefficient]”) and an underflow coefficient. (Section 2 line 11-13 “Then, DPS algorithm tries to find good enough [underflow coefficient] low precision to speed up training”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to modify Park/Kim’s processor such that the CNN operator automatically changes a length of an integer part and a length of a fractional part by detecting an overflow coefficient and an underflow coefficient as taught by Taesik to the disclosed invention of Park/Kim.
One of ordinary skill in the arts would have been motivated to make this modification in order to speed up training and inference of convolutional neural networks. (Taesik Abstract)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim/Kang in view of Taesik et al. “Speeding up Convolutional Neural Network Training with Dynamic Precision Scaling and Flexible Multiplier Accumulator”, hereinafter Taesik.
Regarding Claim 5
	The rejection of claim 3 is incorporated, and further:
Park/Kim/Kang does not appear to explicitly teach wherein the CNN operator decreases the length of the fractional part and increases the length of the integer part when an overflow coefficient is larger than a threshold value and decreases the length of the integer part and increases the length of the fractional part when an underflow coefficient is larger than the threshold value
However, Taesik, when addressing issues related to neural network compression, teaches wherein the CNN operator decreases the length of the fractional part and increases the length of the integer part when an overflow coefficient is larger than a threshold value (Section 3.2 ¶06 line 9-11 “Once the current moving average loss [overflow coefficient] reaches the last minimum moving average loss (last_min_loss) [threshold value] … we reduce the precision[fractional part] again ”)  and decreases the length of the integer part and increases the length of the fractional part when an underflow coefficient is larger than the threshold value. (Section 3.2 ¶02 line 1-5 “[The] algorithm first tries to find minimum ILs [decrease integer part] for all data paths and learnable parameters. Then, it aggressively scales precision [increases fractional part] to a given target length [threshold value]… If the training becomes numerically unstable [underflow coefficient], it increases the precision [fractional part]”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to modify Park/Kim/Kang’s processor such that the CNN operator decreases the length of the fractional part and increases the length of the integer part when an overflow coefficient is larger than a threshold value and decreases the length of the integer part and increases the length of the fractional part when an underflow coefficient is larger than the threshold value as taught by Taesik to the disclosed invention of Park/Kim/Kang.
One of ordinary skill in the arts would have been motivated to make this modification in order to speed up training and inference of convolutional neural (Abstract Taesik)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park/Kim in view of Noory et al. “Speeding up Convolutional Neural Network Training with Dynamic Precision Scaling and Flexible Multiplier Accumulator”, hereinafter Noory.
Regarding Claim 6
The rejection of claim 1 is incorporated, and further:
Park/Kim does not appear to explicitly teach wherein the RNN operator processes a multiplication operation through a clustering table multiplier by applying weight clustering.
However, Noory, when addressing issues related to neural networks, teaches wherein the RNN operator processes a multiplication operation (Abstract “The neural network processing unit may perform a computation based on one or more instances of input data and a plurality of weights”) through a clustering table multiplier (Section 5 line 28 “[regarding a table of weights] a constant eight-bit weight resolution would result in two 12-bit wide [clustered weight] tables” [by the]) (Section 6 line 6 “distributed arithmetic… multiplier”) by applying weight clustering (Section 5 line 10-11 “By clustering the inputs with similar weights into one group”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to modify Park/Kim’s processor such that the RNN operator processes a multiplication operation through a clustering table multiplier by applying weight clustering by Noory to the disclosed invention of Park/Kim.
One of ordinary skill in the arts would have been motivated to reduce hardware resources requirements of a neural network. (Abstract Noory)



Response to Arguments
Applicant’s arguments, see pg 4, filed 12 April, 2021, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive.  
Applicant's arguments filed 2 April, 2021 have been fully considered but they are not persuasive.

Regarding claim 1
In response to applicant's argument is that “park fails to teach or suggest that the CNN operator and the RNN operator share the single memory because park teaches that the plurality of neural processing units share a data RAM and a weight RAM.” Park teaches that a data RAM and a weight RAM are nominal embodiments of a greater single memory subsystem 1010 containing a single RAM 1012. (Park ¶0097 “The memory subsystem 1010 may include RAM 1012 and a storage 1014. The RAM 1012 and/or the storage 1014 may store instructions to be executed by the processing unit 1050 and data to be processed” and Figure 13) 
    PNG
    media_image1.png
    397
    591
    media_image1.png
    Greyscale
 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Park is silent that “both the CNN and the RNN are integrated in the same DNN” and “these processing units are the CNN, the RNN, or mixed of the CNN and RNN” and “CNN and RNN operate greatly different from each other… cannot be simultaneously optimized… performance is deteriorated… if integrated as a single chip” and “both the CNN and the RNN are proceeds simultaneously by the DNN”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The CNN and the RNN are not claimed to be part of the same DNN nor does Park need to specify that the processing units are mixed or otherwise to teach the features of the amended claim. Rather a processor is configured to include operators under broadest reasonable interpretation are neural processing units (NPUs) capable of performing operations associated with CNNs and or RNNs. (Park ¶0061 “The neural processing units 140-1 to 140-n may be configured to operate as neurons included in layers (e.g. 2, 3, 4, and 5 of FIG. 2) of a neural network”) NPUs that are capable of operating as neurons of a neural network (which is defined by Park to include a DNN, RNN, CNN, ect. ) correspond to operators because CNNs and RNNs consist of neurons.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicants argument that park is silent on “both the CNN and the RNN are proceeds simultaneously by the DNN.” and “both the CNN Kim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/J.R.G./          Examiner, Art Unit 2122                                                                                                                                                                                              
/ERIC NILSSON/Primary Examiner, Art Unit 2122